UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.5% Aerospace & Defense - 3.8% BE Aerospace, Inc. * $ HEICO Corp. Hexcel Corp. * TransDigm Group, Inc. * Air Freight & Logistics - 1.1% Hub Group, Inc. * Auto Components - 0.7% LKQ Corp. * Biotechnology - 1.2% Cepheid * Capital Markets - 1.1% Affiliated Managers Group, Inc. * Chemicals - 2.3% Airgas, Inc. Cytec Industries, Inc. Commercial Services & Supplies - 3.7% Rollins, Inc. Stericycle, Inc. * Waste Connections, Inc. Communications Equipment - 4.1% F5 Networks, Inc. * Finisar Corp. * NICE Systems Ltd. - ADR* Riverbed Technology, Inc. * Construction & Engineering - 1.1% Quanta Services, Inc. * Containers & Packaging - 0.8% Crown Holdings, Inc. * Distributors - 1.5% Pool Corp. Diversified Consumer Services - 1.3% Grand Canyon Education, Inc. * Electrical Equipment - 3.6% AMETEK, Inc. Roper Industries, Inc. Woodward, Inc. Electronic Equipment, Instruments & Components - 4.6% Amphenol Corp. - Class A IPG Photonics Corp. * Trimble Navigation Ltd. * Energy Equipment & Services - 4.1% Core Laboratories NV Hornbeck Offshore Services, Inc. * Oceaneering International, Inc. OYO Geospace Corp. * Health Care Equipment & Services - 0.8% Sirona Dental Systems, Inc. * Health Care Equipment & Supplies - 5.5% The Cooper Companies, Inc. Edwards Lifesciences Corp. * Haemonetics Corp. * Varian Medical Systems, Inc. * Health Care Providers & Services - 7.0% Brookdale Senior Living, Inc. * Henry Schein, Inc. * HMS Holdings Corp. * MEDNAX, Inc. * Universal Health Services, Inc. WellCare Health Plans, Inc. * Health Care Technology - 2.1% SXC Health Solutions Corp. * Hotels, Restaurants & Leisure - 4.5% Buffalo Wild Wings, Inc. * Hyatt Hotels Corp. * Life Time Fitness, Inc. * Panera Bread Co. * Internet & Catalog Retail - 0.9% Shutterfly, Inc. * Internet Software & Services - 1.6% Cornerstone OnDemand, Inc. * Equinix, Inc. * IT Services - 1.1% VeriFone Holdings, Inc. * Life Sciences Tools & Services - 1.3% Waters Corp. * Machinery - 5.1% Actuant Corp. CLARCOR, Inc. Middleby Corp. * Titan International, Inc. Westinghouse Air Brake Technologies Corp. Metals & Mining - 0.8% Carpenter Technology Corp. Oil, Gas & Consumable Fuels - 0.7% Berry Petroleum Co. Pharmaceuticals - 4.0% Impax Laboratories, Inc. * Medicis Pharmaceutical Corp. Perrigo Co. Salix Pharmaceuticals Ltd. * Professional Services - 0.9% IHS, Inc. * Road & Rail - 1.3% Genesee & Wyoming, Inc. * Semiconductors & Semiconductor Equipment - 11.8% Avago Technologies Ltd. Hittite Microwave Corp. * Lam Research Corp. * Microsemi Corp. * OmniVision Technologies,Inc. * ON Semiconductor Corp. * Skyworks Solutions, Inc. * Teradyne, Inc. * Veeco Instruments, Inc. * Software - 5.5% ANSYS, Inc. * BroadSoft, Inc. * Factset Research Systems, Inc. Informatica Corp. * MICROS Systems, Inc. * Specialty Retail - 2.2% Dick's Sporting Goods, Inc. DSW, Inc. Textiles, Apparel & Luxury Goods - 0.8% Gildan Activewear, Inc. Trading Companies & Distributors - 2.1% MSC Industrial Direct, Inc. United Rentals, Inc. * Watsco, Inc. Wireless Telecommunication Services - 1.5% SBA Communications Corp. - Class A * TOTAL COMMON STOCKS (Cost $230,206,823) TRUST & PARTNERSHIP - 1.1% Real Estate Investment Trust - 1.1% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $2,980,680) SHORT-TERM INVESTMENT - 2.5% Money Market Fund - 2.5% SEI Daily Income Trust Government Fund - Class B, 0.020% (1) TOTAL SHORT-TERM INVESTMENT (Cost $6,773,079) TOTAL INVESTMENTS IN SECURITIES - 100.1% (Cost $239,960,582) Liabilities in Excess of Other Assets - (0.1)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt (1) 7-day yield as of June 30, 2012 The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM Small-Mid Cap Growth Fund Summary of Fair Value Exposure at June 30, 2012 (Unaudited) The TCM Small-Mid Cap Growth Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
